                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAYO BROWN, pleading on his own
 behalf and on behalf of all similarly
 situated consumers,
                                                           CIVIL ACTION
                       Plaintiff,                          NO. 17-5760

          v.

 FIRSTSOURCE ADVANTAGE, LLC,

                       Defendant.

PAPPERT, J.                                                          February 12, 2019

                                    MEMORANDUM

      Dayo Brown sued Firstsource Advantage, LLC on his own behalf and on behalf of

all similarly situated consumers alleging violations of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. American Express Bank, FSB intervened in the action and

filed a Motion to Compel Arbitration. For the reasons that follow, the Court grants the

Motion.

                                            I

      The Court has already summarized the facts giving rise to Brown’s claim against

Firstsource. See (ECF No. 22 at 1–2). Brown identifies Firstsource as a debt collector

within the meaning of the FDCPA. (Compl. ¶ 5, ECF No. 1.) American Express

represents that it uses Firstsource as a “vendor,” acting “on behalf of American

Express,” through which American Express communicates with its own debtors. (Mem.

Supp. Mot. Compel Arbitration 1, ECF No. 24; Mem. Supp. Mot. Intervene 1–2, ECF

No. 12-1.)




                                            1
       After American Express intervened, see (ECF No. 23), it moved to compel

arbitration (ECF No. 24). Brown opposes the Motion, see (ECF No. 28); Firstsource

does not. American Express attached to its Motion its Cardmember Agreement

(“Agreement”) with Brown. The Agreement contains an arbitration clause that applies

to “any current or future claim, dispute or controversy relating to your Account(s), this

Agreement, or any agreement or relationship you have or had with us.” (Mot. Intervene

Ex. A (“Cardmember Agreement”) at 6, ECF No. 24.) The Agreement defines “you” and

“us” to include “any corporate parents, subsidiaries, affiliates or related persons or

entities.” (Id.)

       The arbitration clause states:

       You or we may elect to resolve any claim by individual arbitration. Claims
       are decided by a neutral arbitrator. If arbitration is chosen by any party,
       neither you nor we will have the right to litigate that claim in court or have
       a jury trial on that claim. Further, you and we will not have the right to
       participate in a representative capacity or as a member of any class
       pertaining to any claim subject to arbitration. Arbitration procedures are
       generally simpler than the rules that apply in court, and discovery is more
       limited. The arbitrator’s decisions are as enforceable as any court order
       and are subject to very limited review by a court. Except as set forth below,
       the arbitrator’s decision will be final and binding. Other rights you or we
       would have in court may also not be available in arbitration.

(Id. (emphasis added).) “Claim” is defined to include:

       (1) initial claims, counterclaims, crossclaims and third-party claims; (2)
       claims based upon contract, tort, fraud, statute, regulation, common law
       and equity; (3) claims by or against any third party using or providing any
       product, service or benefit in connection with any account; and (4) claims
       that arise from or relate to (a) any account created under any of the
       agreements, or any balances on any such account, (b) advertisements,
       promotions or statements related to any accounts, goods or services
       financed under any accounts or terms of financing, (c) benefits and services
       related to card membership (including fee-based or free benefit programs,
       enrollment services and rewards programs) and (d) your application for any
       account.




                                             2
(Id. (emphasis added).) The Agreement gives the cardmember an opportunity to reject

the arbitration clause by sending American Express written notice “within 45 days

after your first card purchase.” (Id. (emphasis omitted).)

       Brown acknowledges that the Agreement governs American Express’s ability to

collect debt on his credit card account. (Resp. Opp’n Mot. Compel Arbitration (“Resp.”)

at 4–5, 7, ECF No. 28.) He nevertheless challenges the enforceability of the arbitration

clause on the grounds that it is “overly broad.” (Id. at 4.) He also believes his claim

against Firstsource falls outside the scope of the clause because Firstsource was not a

party to the Agreement and the FDCPA claim arises out of Firstsource’s “collection

conduct, rather than actual collection on the debt.” (Id. at 4 (emphasis added).)

                                             II

       The Court must initially decide whether the Motion to Compel Arbitration

should be reviewed as a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) or as a motion for summary judgment under Rule 56. See generally Guidotti v.

Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771–76 (3d Cir. 2013). Where “it is

apparent, based on ‘the face of a complaint, and documents relied upon in the

complaint,’ that certain of a party’s claims ‘are subject to an enforceable arbitration

clause, a motion to compel arbitration should be considered under a Rule 12(b)(6)

standard without discovery’s delay.’” Guidotti, 716 F.3d at 776 (quoting Somerset

Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474, 482 (E.D. Pa.

2011)); see also Brown v. Sklar-Markind, 2014 WL 5803135 at *6 (W.D. Pa. Nov. 7,

2014) (collecting cases in which district courts rely on the motion to dismiss standard

where “the Plaintiff does not dispute the fact that he executed an agreement to




                                             3
arbitrate, and the complaint, undisputed averments and undisputed documents

attached to the motion to compel and response do not require the court to make factual

findings in order to determine arbitrability”). The Rule 12(b)(6) standard “is

inappropriate when . . . the opposing party has come forth with reliable evidence that is

more than a ‘naked assertion . . . that it did not intend to be bound.’” Guidotti, 716 F.3d

at 774 (quoting Par–Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 55 (3d

Cir. 1980)).

       Brown does not dispute that he signed the American Express Cardmember

Agreement containing the arbitration clause, nor does he contest the authenticity of

that Agreement, which is attached to American Express’s Motion. He instead questions

the arbitration clause’s “validity.” (Resp. 4.) That is not relevant to determining

whether the Rule 12(b)(6) or Rule 56 standard applies. Brown does not support his

challenge to the enforcement of the clause—“strictly a legal one”—with reliable

evidence (or any evidence) that he did not intend to be bound by the arbitration clause.

Brown offers nothing to show that discovery on the issue of contract formation is

warranted. Brown, 2014 WL 5803135 at *7; see also Glover v. Darway Elder Care

Rehab. Ctr., 2014 WL 931459 *4 (M.D. Pa. 2014). The Court accordingly decides the

Motion pursuant to the Rule 12(b)(6) standard. See Kipp v. Weyerhauser Co., 2018 WL

6602051 at *2 (E.D. Pa. Dec. 14, 2018).

       To survive a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a “complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is




                                              4
facially plausible if the facts pleaded “allow[ ] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. In evaluating a

Rule 12(b)(6) motion, the Court first must separate the legal and factual elements of the

plaintiff’s claims. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

The Court “must accept all of the complaint’s well-pleaded facts as true, but may

disregard any legal conclusions.” Id. at 210–11. The Court must then “determine

whether the facts alleged in the complaint are sufficient to show that the plaintiff has a

‘plausible claim for relief.’” Id. at 211 (quoting Iqbal, 556 U.S. at 679).

                                                   III

        The Federal Arbitration Act, 9 U.S.C. § 1 et seq., sets forth a federal policy that

favors arbitration and “mandates that district courts shall direct the parties to proceed

to arbitration on issues as to which an arbitration agreement has been signed.” Dean

Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing 9 U.S.C. § 3, 4) (emphasis

omitted). Until the Court determines whether arbitration should be compelled, judicial

review is limited to two questions: (1) did the parties seeking or resisting arbitration

enter into a valid arbitration agreement? (2) does the dispute fall within the language

of the arbitration agreement? CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 172

(3d Cir. 2014) (quoting John Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132, 137 (3d

Cir. 1998)). In conducting this review, the Court applies ordinary contract principles.1



1        To determine which state’s law applies, the Court looks to the choice-of-law rules of
Pennsylvania, the forum state. See Gay v. CreditInform, 511 F.3d 369, 389 (3d Cir. 2007) (applying
Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941) to federal question cases). Pennsylvania
courts “generally honor the intent of the contracting parties and enforce choice of law provisions in
contracts executed by them” unless either “(a) the chosen state has no substantial relationship to the
parties or transaction and there is no other reasonable basis for the parties’ choice, or (b) application
of the law of the chosen state would be contrary to fundamental policy of a state which has a
materially greater interest.” Id. (quoting Kruzits v. Okuma Mach. Tool, Inc., 40 F.3d 52, 55 (3d Cir.


                                                    5
Hornicek v. Cardworks Servicing, LLC, 2011 WL 2623274 at *2 (E.D. Pa. June 29,

2011) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24,

(1983)). “[T]he party resisting arbitration bears the burden of proving that the claims

at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v. Randolph, 531

U.S. 79, 91 (2000) (citing Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24

(1991).

                                                 A

       Brown challenges the validity of the Agreement’s arbitration clause on the

grounds that it is “overly broad.” (Resp. 8–12.) He contends that if the clause can

encompass his claim against Firstsource, a third party, it could encompass “any dispute

resulting from any relationship between the parties,” leading to an “absurd result.”

(Resp. 11.) He likens the clause to arbitration clauses examined by other courts in In re

Jiffy Lube, Int’l Inc., 847 F. Supp. 2d 1253 (S.D. Cal. 2012) and Wexler v. AT&T Corp.,

211 F. Supp. 3d 500 (E.D.N.Y. 2016), deemed unenforceable due to unconscionability

and lack of mutual assent, respectively.

       In Jiffy Lube, the court denied defendant’s motion to compel arbitration of a

Telephone Consumer Protection Act claim arising from plaintiff’s receipt of text

messages from defendant offering discounted services. Jiffy Lube, 847 F. Supp. 2d at



1994) (noting that Pennsylvania courts have adopted section 187 of the Restatement, Second,
Conflict of Laws)).
        Brown’s Agreement contains the following choice-of-law provision: “Utah law and federal law
govern this Agreement and your Account. . . . We are located in Utah. We hold your Account in
Utah. We entered into this Agreement with you in Utah.” (Cardmember Agreement 5.) Utah has a
substantial relationship to American Express and the Agreement, which Brown does not dispute.
The Court sees no reason, nor has Brown offered one, to conclude that Pennsylvania has a materially
greater interest in the enforceability of the arbitration clause or that applying Utah law would be
contrary to a fundamental policy of Pennsylvania. See Gay, 511 F.3d at 390; Cook v. Gen. Nutrition
Corp., 2018 WL 4440418 at *3 (3d Cir. Sept. 17, 2018); see also Hornicek, 2011 WL 2623274 at *3 n.5.


                                                 6
1262. Plaintiff had entered an arbitration agreement with Jiffy Lube when he visited a

service station for an oil change.2 Id. The court observed that the “incredibly broad”

language of the arbitration clause was “not limited to disputes arising from or related to

the transaction or contract at issue”—the oil change plaintiff received. Id. The court

refused to “salvage the [clause] by writing in terms that would encompass the alleged

TCPA violations.” Id. at 1263.

        In Wexler, the court denied defendant AT&T’s motion to compel arbitration of a

TCPA claim arising from plaintiff’s receipt of calls and text messages from AT&T

regarding U-verse, a television and internet service. Wexler, 211 F. Supp. 3d at 501–02.

Plaintiff had entered into an arbitration agreement with Mobility, a non-party to the

case, when she ordered a phone with wireless service from Mobility’s website. Id. at

501. The court found that Mobility’s only connection to the TCPA claim against AT&T

was that plaintiff’s phone was on Mobility’s network. Id. at 502–03 (“[T]hat

happenstance does not mean, in any reasonable sense, that the voicemails and text

messages arose out of or are related to [plaintiff’s] former service agreement with

Mobility.”). While the broad arbitration clause could have been read to encompass

plaintiff’s claim against AT&T, the court concluded, citing New York law, that plaintiff

and Mobility lacked mutual intent to arbitrate disputes that were not connected “in

some way” to their service agreement. Id. at 504–05.3



2      The arbitration clause provided: “Jiffy Lube® and you agree that any and all disputes,
controversies or claims between Jiffy Lube® and you (including breach of warranty, contract, tort or
any other claim) will be resolved by mandatory arbitration . . . .” Jiffy Lube, 847 F. Supp. 2d at 1262.

3       The court in Wexler, after considering the Jiffy Lube decision, declined to hold that Mobility’s
arbitration clause was “unconscionably broad.” Wexler, 211 F. Supp. 3d at 504–05 (opining that such
a holding “would be in tension with Concepcion[, 563 U.S. 333]”). The court stated that its “reliance
on the [parties’] lack of mutual intent, by contrast, is entirely consistent with the FAA.” Id. at 505.


                                                   7
       Unlike plaintiffs’ TCPA claims in Jiffy Lube and Wexler, Brown’s FDCPA claim

arises from conduct related to the credit card account he opened when he entered into

his Cardmember Agreement with American Express and agreed to resolve any claims,

including claims based on statute, by individual arbitration. And unlike the party

moving to compel arbitration in Wexler, American Express is a signatory seeking to

enforce its own Agreement. See Cayanan v. Citi Holdings, Inc., 928 F. Supp. 2d 1182,

1208 (S.D. Cal. 2013) (“While the predicate conduct in Jiffy Lube was separate and

unrelated to the underlying contract, Defendants’ alleged conduct in this case is directly

related to Plaintiffs’ accounts and the contracts that govern them.”); Stinson v. Best Buy

Co., 2018 WL 3850739 at *10 (D. Minn. June 26, 2018), report and recommendation

adopted, 2018 WL 3848443 (D. Minn. Aug. 13, 2018) (“[N]o part of [Wexler] can be read

to hold that an arbitration provision must be invalidated in its entirety simply because

it could be read too broadly. . . . Wexler supports the idea that an arbitration provision

cannot be applied to require arbitration of claims wholly unrelated to the contract

itself.”). Brown and American Express mutually intended to arbitrate disputes related

to Brown’s credit card account. The arbitration clause is valid and enforceable.4

                                                 B

       Arbitration of a claim may be ordered “only where the court is satisfied that the

parties agreed to arbitrate that dispute.” Granite Rock Co. v. Int’l Bhd. of Teamsters,

561 U.S. 287, 297 (2010) (citations omitted) (emphasis in original). Whether a claim



4      This conclusion comports with Utah law, which mirrors the New York law cited in Wexler
regarding mutual intent. See, e.g., Far W. Bank v. Robertson, 406 P.3d 1134, 1142 n.15 (Utah Ct.
App. 2017), reh’g denied (Dec. 11, 2017), cert. denied, 417 P.3d 576 (Utah 2018) (quoting Cal
Wadsworth Constr. v. City of St. George, 898 P.2d 1372, 1376 (Utah 1995)) (“An acceptance is a
manifestation of assent to an offer, such that an objective, reasonable person is justified in
understanding that a fully enforceable contract has been made.”).


                                                 8
falls within the scope of an arbitration clause turns on the relationship between the

breadth of the clause and the nature of the claim. CardioNet, 751 F.3d at 172. Doubts

concerning the scope of an arbitration agreement must be resolved in favor of

arbitration. Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

626 (1985) (quoting Moses, 460 U.S. at 24–25); see also Granite Rock, 561 U.S. at 301

(noting that the “presumption of arbitrability [applies] only where a validly formed and

enforceable arbitration agreement is ambiguous about whether it covers the dispute at

hand”). In determining the scope of the agreement, the Court must focus on “the

factual underpinnings of the claim rather than the legal theory alleged in the

complaint” to prevent “a creative and artful pleader from drafting around an otherwise-

applicable arbitration clause.” CardioNet, 751 F.3d at 173 (quoting Medtronic AVE,

Inc. v. Advanced Cardiovascular Sys., Inc., 247 F.3d 44, 55 (3d Cir. 2001) and Chelsea

Family Pharmacy, PLLC v. Medco Health Sols., Inc., 567 F.3d 1191, 1198 (10th Cir.

2009)).

       The arbitration clause in Brown’s Cardmember Agreement states that Brown or

American Express may elect to resolve “any claim” by individual arbitration.

(Cardmember Agreement 6.) As set forth above, see supra Section I, “claim” includes

“any claim, dispute or controversy relating to [Brown’s] Account, th[e] Agreement, or

any agreement or relationship [Brown] ha[s] or had with” American Express. (Id.) It

extends to claims based on “fraud, statute, regulation,” claims “by or against any third

party using or providing any product, service or benefit in connection with any account”

and claims that “arise from or relate to . . . any account created under any of the

agreements, or any balances on any such account.” (Id.) Brown argues,




                                            9
notwithstanding this language, that American Express cannot compel arbitration on

Firstsource’s behalf and that the Agreement does not encompass claims relating to

FDCPA violations by debt collectors. (Resp. 7–8, 14.)

       Brown relies on Pacanowski v. Financial, 271 F. Supp. 3d 738, 749 (M.D. Pa.

2017), in which the court denied a non-signatory debt collector’s motion to compel

arbitration of plaintiff’s FDCPA claim. The court first held, relying on the Third Circuit

Court of Appeals’s opinion in White v. Sunoco, Inc., 870 F.3d 257 (3d Cir. 2017), that a

non-signatory to the arbitration agreement could not invoke the arbitration clause.5

Pacanowski, 271 F. Supp. 3d at 745–50. The court proceeded to discuss whether the

FDCPA claim fell within the scope of the clause. It found that because the agreement

at issue “d[id] not expressly provide for claims that arise from a non-assignee debt

collector’s conduct,” the FDCPA claim fell outside the scope of the parties’ agreement.

Id. at 749.

       Brown also relies on Bazemore v. Jefferson Capital Systems, LLC, 2015 WL

2220057 at *7 (S.D. Ga. May 11, 2015), aff’d on other grounds, 827 F.3d 1325 (11th Cir.

2016). There, the court found plaintiff’s FDCPA claims outside the scope of an

arbitration agreement between plaintiff and her creditor. The court acknowledged

“that the FAA would have [it] broadly read the . . . clause, with its use of the terms

‘arising from’ and ‘relating to’ Bazemore’s account, to favor arbitration,” but held that



5       In White, the Third Circuit held that Sunoco, a non-signatory to an arbitration agreement
between plaintiff and Citibank, could not compel arbitration of plaintiff’s fraud claims against
Sunoco. 870 F.3d 257. Sunoco argued that it was entitled to invoke the arbitration clause because
the clause compelled arbitration of claims against Citibank’s “connected entities.” Id. at 267. The
court responded that Sunoco’s argument “confuses the nature of the claims covered by the
arbitration clause with the question of who can compel arbitration” and maintained that Sunoco
could not compel arbitration even if the arbitration clause could be read to encompass plaintiff’s
claims against it. Id.


                                                 10
plaintiff had not “sign[ed] away her right to seek relief in federal court under consumer

protection laws absent a clear and unmistakable intent to do so.” Bazemore, 2015 WL

2220057 at *7. The court noted that its holding was “buttressed by the fact that there

is scant evidence that [plaintiff] ever received or read the arbitration agreement.” Id. at

*7 n.10; see also Bazemore, 827 F.3d at 1332 n.4 (affirming on the grounds that

defendant did not meet its burden to prove the existence and terms of an arbitration

agreement).

       Unlike in Pacanowski and Bazemore, the party moving to compel arbitration of

Brown’s claim is a signatory to the Agreement containing the arbitration clause.

Moreover, Brown’s Cardmember Agreement expressly encompasses claims “against any

third party . . . providing any . . . service . . . in connection with” Brown’s account.

Although this language does not specifically refer to FDCPA claims against debt

collectors, its scope is, at the very least, ambiguous. See Brown, 2014 WL 5803135 at

*11–13 (compelling arbitration of FDCPA claim against debt collector where arbitration

clause was “broad and encompassing” and defendant’s collection activities “specifically

arose from and were dependent upon” the agreement containing the arbitration clause);

Hornicek, 2011 WL 2623274 at *3 (compelling arbitration of FDCPA claim, finding that

debt collector became involved in “servicing” plaintiff’s account by collecting debt);

Fedotov v. Peter T. Roach & Assocs., P.C., 2006 WL 692002 at *3 (S.D.N.Y. Mar. 16,

2006) (compelling arbitration of FDCPA claim against debt collector, finding that the

collector’s conduct arose from plaintiff’s charges on his credit card account).

       Brown’s contention that the Court must find “express” or “clear and

unmistakable intent” to arbitrate FDCPA claims in the Agreement before compelling




                                              11
arbitration of his claim conflicts with the Court’s duty to resolve doubts concerning the

scope of the arbitration clause in favor of arbitration. See Mitsubishi Motors, 473 U.S.

at 626; Chassen v. Fid. Nat’l Fin., Inc., 836 F.3d 291, 304 (3d Cir. 2016); CardioNet, 751

F.3d at 172. As there is no dispute that FDCPA claims are subject to arbitration,

generally, see Brown, 2014 WL 5803135 at *12 (collecting cases); Pacanowski, 271 F.

Supp. 3d at 749, and it is at most ambiguous as to whether the clause at issue

encompasses Brown’s claim, the Court must compel arbitration.

                                               IV

       Having found that a valid and enforceable arbitration clause encompasses

Brown’s claim, the Court must “rigorously enforce [the clause] according to [its] terms.”

Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013) (quoting Dean Witter

Reynolds, 470 U.S. at 221). Brown’s Cardmember Agreement provides:

       If either party elects to resolve a claim by arbitration, that claim will be
       arbitrated on an individual basis. There will be no right or authority for
       any claims to be arbitrated on a class action basis or on bases involving
       claims brought in a purported representative capacity on behalf of the
       general public, other cardmembers or other persons similarly situated.

(Cardmember Agreement 6.) The Court will enforce this provision by ordering

arbitration to proceed on an individual basis and not as a class action.

       Moreover, the FAA provides that “the court . . . upon being satisfied that the

issue . . . is referable to arbitration . . . shall on application of one of the parties stay the

trial of the action until such arbitration has been had in accordance with the terms of

the agreement.” 9 U.S.C. § 3. American Express moved to stay this action pending

arbitration, (Mem. Supp. Mot. Compel Arbitration 1, 12), so it shall be stayed and

placed in civil suspense pending the outcome of arbitration. See Lloyd v. HOVENSA,




                                               12
LLC, 369 F.3d 263, 269 (3d Cir. 2004) (holding that a district court is obligated to grant

a party’s request to stay the trial once it decides to order arbitration).

       An appropriate Order follows.

                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.




                                             13
